DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  THOMAS JOSEPH CHRISTENSON,
                           Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D17-3002

                              [April 5, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Lawrence M. Mirman,
Judge; L.T. Case No. 432011CF000205A.

  Rachael E. Bushey of O’Brien Hatfield, P.A., Tampa, for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, LEVINE and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.